NON-FINAL REJECTION, THIRD DETAILED ACTION
Status of Prosecution
The present application, 16/778,465 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed in the Office on January 31, 2020 and is a continuation of  filing of PCT/CN2019/127316, filed December 23, 2019.
The Office mailed a first detailed action, non-final rejection on November 30, 2020.
Applicant’s representative Michael T. Abramson (RN 60,320),  initiated an interview on February 17, 2021.
Applicant filed remarks and arguments on  February 24, 2021.
The Office mailed a second detailed action, final rejection on March 11, 2021.
Applicant filed an AFCP request on May 5, 2021.
Examiner conducted an interview on May 10, 2021 with Mr. Abramson with no final agreement reached.
Applicant filed a first request for continued examination on May 28, 2021, the subject of the instant action.
Claims 1-21 are pending and all are rejected. Claims 1, 8 and 14 are independent claims.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) May 28, 2021 has been entered.
 
Response to Remarks and Arguments
Examiner thanks Applicant for the courtesies extended during the May 10, 2021 interview. 
Having considered the amendments and remarks made, Examiner has newly rejected the claims below, specifically applying Mesmakhosroshahi, United States Patent Application Publication 2020/0210746 published on July 2, 2020 with previously-applied Perelman. As the grounds of the rejection have changed, Applicant’s arguments are rendered moot.
The claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A.
Claims 1-3, 7-10, 14-16 and 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Mesmakhosroshahi, United States Patent Application Publication 2020/0210746 published on July 2, 2020 in view of Perelman et al. (“Perelman”), United States Patent Application Publication 2007/0300145 published on December 27, 2007.

As to Claim 1, Mesmakhosroshahi teaches: A method comprising: 
receiving, by a computing device, first and second images of a document, the first image indicative of no input data present within input fields of the application, and the second image being received after input data is present within at least one input field of the document (Mesmakhosroshahi: Fig. 1, par. 0020, an image and of an empty form (i.e, a first image) and an image of a corresponding filled form (i.e. a second image) are received; par. 0020, input fields are identified with filed names in a settings file); 
identifying, by the computing device, the input data of the second image based upon, at least in part, a comparison with the first image, the identification including a position of the input data inside the document at which to enter the input data therein (Mesmakhosroshahi: par. 0020, positional relationship between the field name and corresponding user input area are identified; par. 0032, the text of each phrase in the filled form is compared with the blank form to determine the field names of the input fields); and 

    PNG
    media_image1.png
    697
    470
    media_image1.png
    Greyscale

Mesmakhosroshahi may not explicitly teach: the document is an application;
providing, by the computing device, the identified input data of the second image as content into the input field of the application after restart of the application so as to make an entry within the input field of the application and prevent loss of the input data.
Perelman teaches in general concepts related to persisting a state of a dynamic electronic form  (Perelman: Abstract). Specifically, Perelman teaches that a template form and entered data into a second form with user input information  (Perelman: par. 0023, template form is blank without any data [110] (i.e. the first information) and user data, that is the input data in the form [120] (i.e. the second information)). After a comparison of the documents are made to determine the difference and the input data  (Perelman: par. 0023, the delta data [150] is identified from the user information). The input data is then identified to persist between sessions and overlaid into the form document as input (Perelman: Fig. 1, pars. 0023-24, the identified delta data is identified as persisting between sessions and overlaid).
 It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the filing of the application to have modified the Mesmakhosroshahi device by including computer instructions to have implemented the document images as application receptive of input for persisting as taught and suggested by Perelman. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the persisting of data of entered input into forms between sessions (Perelman: par. 0003).

As to Claim 2, Mesmakhosroshahi  and Perelman teach the elements of Claim 1.
Mesmakhosroshahi further teaches: wherein the input data is text (Mesmakhosroshahi: par. 0017, the form includes text);
identification of the input data of the second image includes text processing of the first image and the second image (Mesmakhosroshahi: par. 0020, optical character recognition, (OCR) is performed on the forms).

As to Claim 3, Mesmakhosroshahi and Perelman teach the elements of Claim 1.
Mesmakhosroshahi further teaches: further comprising identifying a position of the text within the input field based upon, at least in part, the text processing (Mesmakhosroshahi: par. 0286, the positions of the cells (that is the fields of the form (par. 0048 notes that a table is made up of cells, or fields in which text may be entered)) are determined in the text processing and if text is located within, it is determined as a candidate text element).  

As to Claim 7, Mesmakhosroshahi and Perelman teach the elements of Claim 1.
Perelman further teaches: wherein the second image is captured upon one of closing of the application (Perelman: par. 0028, when the document is saved is closed, the form is saved), interruption of the application, and at predetermined intervals.  

As to Claim 8, it is rejected for similar reasons as Claim 1. Perelman further recites a computer readable storage medium with instructions interacting with processors to perform the method of Claim 1 (Perelman: par. 0038, a processor, par. 0041, machine-readable medium).

As to Claim 9, it is rejected for similar reasons as Claim 2.
As to Claim 10, it is rejected for similar reasons as Claim 3.

As to Claim 14, it is rejected for similar reasons as Claims 1 and 8.
As to Claim 15, it is rejected for similar reasons as Claim 2.
As to Claim 16, it is rejected for similar reasons as Claim 3.

As to Claim 20, it is rejected for similar reasons as Claims 7.

As to Claim 21, Mesmakhosroshahi and Perelman teach the elements of Claim 1.
Perelman further teaches: making the entry within the input field of the application and preventing loss of the input data (Perelman: Fig. 1, pars. 0023-24, the identified delta data is identified as persisting between sessions and overlaid).
B.
Claims 4, 11 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Mesmakhosroshahi, United States Patent Application Publication 2020/0210746 published on July 2, 2020 in view of Perelman et al. (“Perelman”), United States Patent Application Publication 2007/0300145 published on December 27, 2007 and in further view of Gupta et al. (“Gupta”) United States Patent Application Publication 2019/0272420 published on September 5, 2019.

As to Claim 4, Mesmakhosroshahi and Perelman teach the elements of Claim 1.
Mesmakhosroshahi and Perelman may not explicitly teach: wherein identification of the input data includes subtraction of at least a portion of the first image from the second image.  
Gupta teaches in general concepts related to document processing, specifically recognizing text in industrial inspection sheets (Gupta: Abstract). Specifically, Gupta teaches that a text detection is performed by subtracting background information (Gupta: par. 0032, the unwanted information in the background in subtracted).
 It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the filing of the application to have modified the Mesmakhosroshahi-Perelman device by including computer instructions to have removed the first image (background image) as taught and suggested by Gupta. Such a person would have been motivated to do so with a reasonable expectation of success because of the desire to allow for the reduction of noise and other artifacts in the image to better identify the text.

As to Claim 11, it is rejected for similar reasons as Claim 4.
As to Claim 17, it is rejected for similar reasons as Claim 4.

C.
Claims 5, 12 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Mesmakhosroshahi, United States Patent Application Publication 2020/0210746 published on July 2, 2020 in view of Perelman et al. (“Perelman”), United States Patent Application Publication 2007/0300145 published on December 27, 2007 and in further view of Alexeev et al. (“Alexeev”), United States Patent Application Publication 2019/0294641 published on September 26, 2019.

As to Claim 5, Mesmakhosroshahi and Perelman teach the elements of Claim 3.
Mesmakhosroshahi further teaches: wherein provision of the identified input data includes conversion of a position of the text to a screen coordinate position. 
Alexeev teaches in general concepts related to intelligent screen automation (Alexeev: Abstract). Specifically, Alexeev teaches that two sets of data are gathered from one or more images, a first set that are lines, rectangular elements and a second set that includes textual elements (Alexeev: par. 0055). Text processing of the elements takes place with the image processing (Alexeev: par. 0103, text recognition follows the text element detection). A conversion of the text to a screen coordinate position also takes place  (Alexeev: par. 0127, each element (including textual) includes an (x,y) coordinate location of a vertices of the element in a bounding box).
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the filing of the application to have modified the Mesmakhosroshahi-Perelman device by including computer instructions to have identified the input data of the images using text processing of the images as taught and suggested by Alexeev. Such a person would have been motivated to do so with a reasonable expectation of success to allow for automated processing of images efficiently (Alexeev: par. 0008).

As to Claim 12, it is rejected for similar reasons as Claim 5.
As to Claim 18, it is rejected for similar reasons as Claim 5.

D.
Claims 6, 13 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Mesmakhosroshahi, United States Patent Application Publication 2020/0210746 published on July 2, 2020 in view of Perelman et al. (“Perelman”), United States Patent Application Publication 2007/0300145 published on December 27, 2007 and in further view of Alexeev et al. (“Alexeev”), United States Patent Application Publication 2019/0294641 published on September 26, 2019 and in further view of King et al. (“King”) United States Patent Application Publication 2006/0098899 published on May 11, 2006.

As to Claim 6, Mesmakhosroshahi, Perelman and Alexeev teach the elements of Claim 5.
Mesmakhosroshahi, Perelman and Alexeev do not explicitly teach: further comprising setting a cursor at the screen coordinate position, wherein the text is inserted into the application at the screen coordinate position where the cursor is set.
King teaches in general concepts related to capturing rendered text (King: Abstract). Specifically, King teaches that the scanned image and text may be inserted into an electronic document at a specific cursor location (King: par. 0682, in a copy mode, the text may be inserted at a specific cursor location).
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the filing of the application to have modified the Mesmakhosroshahi -Perelman-Alexeev device by including computer instructions to have inserted the text at the coordinate positions of the delta-data (i.e. the input text data) using a cursor as taught and suggested by King. Such a person would have been motivated to do so with a reasonable expectation of success because of using existing cursor-insert functionality of general computing systems.

As to Claim 13, it is rejected for similar reasons as Claim 6.
As to Claim 19, it is rejected for similar reasons as Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa et al., United States Patent Application Publication 2014/0108904 (April 17, 2014) (describing form persisting of fields after pausing);
Kroeger et al., United States Patent 8,775,923 (July 8, 2014) (describing form web page restoration techniques).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JAMES T TSAI/
Examiner, Art Unit 2174